           Case 1:16-cv-00259-KCD Document 126 Filed 06/08/21 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

HEALTH REPUBLIC INSURANCE                    :
COMPANY,                                     :       No. 16-259C
                                             :
               Plaintiff,                    :       Judge Davis
                                             :
       v.                                    :
                                             :
UNITED STATES OF AMERICA,                    :
                                             :
               Defendant.                    :

              RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY

       On May 17, 2021, the United States Court of Appeals for the Federal Circuit issued its

opinion in Conway v. United States, No. 2020-1292, 2021 WL 1954841 (Fed. Cir. May 17, 2021)

and on June 7, 2021, the Dispute Subclass filed a Notice of Supplemental Authority (“Notice”),

Docket No. 125, suggesting that Conway resolves key issues in this case.

       The Dispute Subclass’ arguments are premature. Pursuant to Fed. R. App. P. 41 and Fed.

Cir. R. 41, no mandate will issue until seven days after the time for the filing of a petition for

rehearing or petition for rehearing en banc. No such petition is due before 45 days following the

appellate court’s entry of judgment, Fed. R. App. P. 40(a)(1), or July 1, 2021. The Court of

Appeal’s decision is not final until the mandate issues, which cannot occur until July 8, 2021.

       Prior to the expiration of the period for the United States to seek rehearing, various

components of the Department of Justice must confer internally and with other executive agencies.

And authority to decide whether the United States may seek rehearing lies with the Solicitor

General.

       If Conway becomes final in its current form, the United States requests fourteen (14) days

within which to respond substantively to the Notice. Preliminarily, we note that the Court of

Appeals did not address the questions of whether the Court has jurisdiction to entertain a
         Case 1:16-cv-00259-KCD Document 126 Filed 06/08/21 Page 2 of 2



counterclaim when an insolvent insurer sues the United States in this Court or whether statutorily-

required interest is available against an insolvent insurer.

       If the Court of Appeals grants a petition for rehearing, the United States proposes that the

parties submit a joint status report regarding the status of the rehearing.

                                               Respectfully submitted,

Dated: June 8, 2021                            BRIAN M. BOYNTON
                                               Acting Assistant Attorney General
                                               Civil Division

                                               RUTH A. HARVEY
                                               Director
                                               Commercial Litigation Branch

                                               KIRK T. MANHARDT
                                               Deputy Director

                                                /s/ Terrance A. Mebane
                                               TERRANCE A. MEBANE
                                               MARC S. SACKS
                                               FRANCES M. MCLAUGHLIN
                                               PHILLIP SELIGMAN
                                               U.S. Department of Justice
                                               Civil Division
                                               Commercial Litigation Branch
                                               Phone: (202) 307-0493
                                               terrance.a.mebane@usdoj.gov

                                               Attorneys for the United States of America




                                                   2
